


EXHIBIT 10
 
 
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
----------------------------------
MATERIAL CONTRACTS
 
 
The following documents of Navistar International Corporation are incorporated
herein by reference.
 
 
 
*10.37
Navistar International Corporation 2004 Performance Incentive Plan. Filed as
Appendix A to Proxy Statement dated and filed on January 15, 2004. Commission
File No. 001-09618.
 
 
 
 
10.38
Indenture dated as of April 1, 2004, between Navistar Financial 2004-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-A Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Navistar Financial 2004-A Owner Trust’s Form 8-K dated
April 5, 2004. Filed on Registration No. 333-67112-01.
 
 
 
 
The following documents of Navistar International Corporation are filed
herewith.
 
 
 
*10.39
Board of Directors resolution terminating the 1998 Non-Employee Directors Plan
E-7
 
 
 
*10.40
Amendment No. 1 to the Navistar International Corporation 2004 Performance
Incentive Plan effective April 21, 2004.
E-8
 
 
 
*10.41
Navistar International Corporation Amended and Restated Executive Stock
Ownership Program dated February 17, 2004.
E-9
 
=================
*     Indicates a management contract or compensatory plan or arrangement
required to be filed as an exhibit to this report pursuant to Item 14(c).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-6